

	

		II

		109th CONGRESS

		2d Session

		S. 2258

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Isakson (for himself

			 and Mr. Chambliss) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Tennessee Valley Authority Act of 1933 to

		  increase the membership of the Board of Directors and require that each State

		  in the service area of the Tennessee Valley Authority be represented by at

		  least 1 member.

	

	

		1.Membership of board of

			 directorsSection 2(a)(1) of

			 the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831(a)(1)) is

			 amended—

			(1)by striking 9 and inserting

			 13; and

			(2)by striking

			 at least and all that follows and inserting , of whom at

			 least 1 member shall be a legal resident of each State in the service area of

			 the Corporation..

			

